Title: From Thomas Jefferson to Charles Boromée LeBrun, 30 October 1786
From: Jefferson, Thomas
To: LeBrun, Charles Boromée



Sir
Paris Oct. 30th. 1786

I have been honored with the memorial which you were pleased to address to me on the arrearages of interest due to you from the United States. It belongs to the Commissioners of the treasury of the United States to furnish monies to M. Grand who is their banker, so that it is a matter not at all within the limits of my office. However I have joined my representations to those of Mr. Grand in order to induce the Commissioners to enable him to comply with these demands, and I am persuaded they will do it the first moment it shall be in their power. As soon as Mr. Grand shall have received supplies, he will give notice to the Gentleman to whom monies are due, so that you may rely on hearing from him as soon as he shall be enabled to pay the interest due to you.
I have the honor to be Sir, your most obedient humble servant,

Th: Jefferson

 